ON APPLICATION FOR REHEARING
No. 3059. Decided Jan. 11, 1939.
PER CURIAM:
The application of appellant for a rehearing herein states that the court in its memorandum opinion heretofore announced, apparently overlooked the separate assignments of error that were filed, which it is stated were eight in number, and particularly the question of proximate cause.
The short opinion set forth the assignments of error made in the brief of the appellant, and stated the conclusions that the court reached in reference to each one of them. Such assignments of error were the ones that were apparently relied upon, and were the only ones stated in the brief.
However, as the question of proximate cause is referred to in the application for a rehearing, and is the only assignment of error referred to therein, we state our conclusion in reference thereto to be that, as we remember the record, the appellee went to work as usual on the morning in question; that he performed his work satisfactorily until about 10 o’clock, when a substance that he was working with was splashed into his eye; that thereupon he immediately became blind, and was taken to the dispensary and there found by the attendants to be blind; and that he was thereafter taken home.
We consider such evidence as justifying the finding of the jury that the accident of substance being splashed into appellee’s eye was the proximate cause of the injury to his eye which admittedly immediately followed, the extent of which injury is not for the determination of a court under the Workmen’s Compensation Act.
As to the other grounds of error separately set out in the assignments of error filed in this court but not presented in brief or argument, all of them are resolved against the appellant.
The application for a rehearing is denied.
STEVENS, PJ., WASHBURN & DOYLE, JJ., concur.